                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


In re:
40 Lakeview Drive, LLC                            Bankruptcy Case No. 15-14962
                        Debtor                   (VFP)



 GRACE S. WONG,

                         Appellant,                      Civ. No. 18-14201

         V.
                                                        OPINION & ORDER
JAY L. LUBETKIN, Chapter 7 Trustee,

                           Appellee




      Grace S. Wong, by this motion (DE 17), seeks to “alter or amend” the
prior order of then-Chief Judge Linares denying her appeal from the September
6, 2018 Order of the Bankruptcy Court in connection with an adversary
proceeding against Quincy Wong. Upon the retirement of Judge Linares, this
case was reassigned to me. (DE 23) The trustee has filed a short certification in
response. (DE 18)

      This is in substance a motion for reconsideration of Judge Linares’s
order. The standards governing a motion for reconsideration are well settled.
See generally D.N.J. Loc. Civ. R. 7.1(i). Reconsideration is an “extraordinary
remedy,” to be granted “sparingly.” NL Indus. Inc. v. Commercial Union Ins. Co.,
935 F. Supp. 513, 516 (D.N.J. 1996). Generally, reconsideration is granted in
three scenarios: (1) when there has been an intervening change in the law;
(2) when new evidence has become available; or (3) when necessary to correct a
clear error of law or to prevent manifest injustice. See North River Ins. Co. v.
CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995); Carmichael v.
Everson, No. 3-cv-4787, 2004 WL 1587894, at *1 (D.N.J. May 21, 2004). Local

                                          1
Rule 7.1(i) requires such a motion to specifically identify “the matter or
controlling decisions which the party believes the Judge or Magistrate Judge
has overlooked.” Id.; see also Egloff v. New Jersey Air Nat’! Guard, 684 F. Supp.
1275, 1279 (D.N.J. 1988). Evidence or arguments that were available at the
time of the original decision will not support a motion for reconsideration.
Damiano v. Sony Music Entm’t, Inc., 975 F. Supp. 623, 636 (D.N.J. 1997); see
also North River Ins. Co., 52 F.3d at 1218; Bapu Corp. v. Choice Hotels Int’l, Inc.,
No. 7-cv-5938, 2010 WL 5418972, at *4 (D.N.J. Dec. 23, 2010) (citing P.
Schoenfeld Asset Mgmt. LLC v. Cendant Corp., 161 F. Supp. 2d 349, 352 (D.N.J.
2001)).

      Under those veIl established standards, this motion must be denied.
Nothing therein relates to any fact or argument that was not, or could not have
been, asserted before.

      Judge Linares’s order directly addressed the two arguments raised on
appeal, finding that they were amply refuted by the 39-page opinion authored
by Bankruptcy Judge Vincent F. Papalia after trial in an adversary’ proceeding.
      The first issue concerned avoidance of a mortgage placed on the properly
by Quincy Wong. Grace Wong asserted on appeal that the Bankruptcy Court
could not act because it failed to determine the owner of the property. As Judge
Linares noted, the Bankruptcy court painstakingly reviewed the evidence and
determined that the debtor was indeed the owner. There was no error of law,
and no basis to overturn such factfinding on appeal.

      In her motion, Ms. Wong now asserts that she and the estate of Quincy
Wong are real parties in interest who possess standing to assert their rights.
Nothing about that argument affects the legitimacy of the Bankruptcy Court’s
order or provides grounds to overturn Judge Linares’s affirmance. Judge
Linares, seemingly in an abundance of caution, dealt with Ms. Wong’s
arguments on their merits, without considering objections to her standing.

      Ms. Wong’s motion also asserts that the Trustee sat on his rights and
failed to take action relating to Quincy Wong’s death (apparently sometime

                                         2
after the Bankruptcy Court issued its opinion). Mr. Wong’s appeal was
separately dismissed, essentially for want of prosecution. (See Judge Linares’s
Order, DE 16 p.4; see also Civ. No. 18-1623.) Nothing specific is stated about
what action the Trustee could or should have taken. Mr. Wong’s heirs
presumably had the burden to take whatever action was appropriate in relation
to his estate.
      More fundamentally, Ms. Grace Wong offers nothing new or overlooked
that would alter Judge Linares’s reasoning.


                                         ORDER

      Accordingly, the motion (DE 17) of Grace Wong to “alter or amend” the
decision of former Chief Judge Linares is DENIED. The decision of Bankruptcy
Judge Papalia is, and remains, AFFIRMED.
      The clerk shall reclose the file




                                              United States District




                                          3
